Exhibit 10.60

FIRST AMENDMENT TO LEASE




This First Amendment to Lease (“Amendment”) made and entered into this 2nd day
of   January, 2007, by and between BRANDYWINE OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership ("Landlord"), and CLINFORCE, INC., a Delaware
corporation with its principal place of business at 4815 Emperor Boulevard,
Durham, NC 27713 ("Tenant").




WHEREAS, Landlord leased certain premises consisting of 4739 rentable square
feet of space commonly referred to Suite 200 (“Original Premises”) located  at
321 Norristown Road, Ambler, PA, 19002 (“Building”), to Tenant pursuant to that
certain Lease dated August, 2006,  hereinafter  referred to as “Lease,” the
Premises being more particularly described therein; and




WHEREAS, Tenant desires to expand the size of the Premises that they Lease by
adding an additional 2,979 rentable square feet (“RSF”) of space on the second
floor of the Building  (Suite 205) under the Lease;




WHEREAS, Landlord and Tenant wish to amend the Lease as follows;




NOW, THEREFORE, in consideration of these present and the agreement of each
other, Landlord and Tenant agree that the Lease shall be and the same is hereby
amended as follows:




1.

Incorporation of Recitals.  The recitals set forth above, the Lease referred to
therein and the exhibits attached hereto are hereby incorporated herein by
reference as if set forth in full in the body of this Amendment. Capitalized
terms not otherwise defined herein shall have the meanings given to them in the
Lease.




2.

Lease of Additional Premises.




(a)       The Lease is hereby amended to provide that Landlord hereby demises
and lets unto Tenant, and Tenant hereby leases and hires from Landlord, all that
certain space on the second floor of the Building (Suite 205) containing
approximately 2,979 RSF of space (the “Additional Premises”), as shown on
Exhibit “A” which is attached hereto and made a part hereof.  The term of the
Lease for the Additional Premises shall commence on   the date which is the
earlier of (i) when Tenant, with Landlord's prior consent, assumes possession of
the Additional Premises for its Permitted Uses, or (ii) upon substantial
completion of the improvements required to be made by Landlord, if any under
Article 2(b) below (“Additional Premises Commencement Date”).   Substantial
completion means that the initial improvements called for by this First
Amendment have been completed to the extent that the Additional Premises may be
occupied by Tenant for its Permitted Use, subject only to completion of minor
finishing, adjustment of equipment, and other minor construction aspects, and
Landlord has procured a temporary or permanent certificate of occupancy
permitting the occupancy of the Additional Premises, if required by law
(hereafter, “substantial completion”).   It is the mutual intention of Landlord
and Tenant that the Additional Premises shall be leased to and occupied by
Tenant on and subject to all of the terms, covenants and conditions of the Lease
except as otherwise expressly provided to the contrary in this First Amendment,
and to that end Landlord and Tenant hereby agree that from and after the
Additional Premises Commencement Date the word “Premises”, as defined in the
Lease, shall mean and include both the Original Premises and the Additional
Premises, containing a total of 7,718 RSF, unless the context otherwise
requires.   




(b)      The Additional Premises shall be delivered to Tenant on an “As Is”
basis except as indicated on the mutually agreed upon Plan/Construction Scope of
Work which shall be completed using building standard finishes  (“Landlord’s
Work”), which is attached hereto, made a part hereof and  marked as Exhibit “B”.
  Upon completion of Landlord’s Work, Landlord and Tenant shall schedule a
pre-occupancy inspection of the Additional Premises at which time a punchlist of
outstanding items, if any, shall be completed.  Landlord shall use reasonable
efforts to complete the items on the punchlist within thirty (30) days, or if
the nature of the items requires additional time, within such additional time as
is reasonable necessary.  




(c)       The Additional Premises Commencement Date shall be confirmed by
Landlord and Tenant by the execution of a Confirmation of Lease Term in the form
attached hereto as Exhibit "C".  If Tenant fails to execute or object to the
Confirmation of Lease Term within ten (10) business days of its delivery,
Landlord’s determination of such dates shall be deemed accepted.





1




--------------------------------------------------------------------------------




3.

Term:

The Lease Term for the Additional Premises shall commence on the Additional
Premises Commencement Date and terminate coterminously with the Lease.




4.

Fixed Rent:




(a)

From and after the Additional Premises Commencement Date, Tenant shall pay to
Landlord Fixed Rent for the Premises (7,718 RSF) as follows:




TIME

 

PER

 

MONTHLY

 

ANNUAL

PERIOD

 

RSF

 

INSTALLMENT

 

BASE RENT

 

 

 

 

 

 

 

Additional Premises

 

$18.50

 

$11,898.58

 

$142,783.00

Commencement Date-

 

 

 

 

 

 

Month 12 of Lease

 

 

 

 

 

 

 

 

 

 

 

 

 

Months 13-24 of Lease

 

$19.00

 

$12,220.17

 

$146,642.00

 

 

 

 

 

 

 

Months 25-36 of Lease

 

$19.50

 

$12,541.75

 

$150,501.00

 

 

 

 

 

 

 

Months 37-48 of Lease

 

$20.00

 

$12,863.33

 

$154,360.00

 

 

 

 

 

 

 

Months 49-60 of Lease

 

$20.50

 

$13,184.92

 

$158,219.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 Tenant shall pay to Landlord without notice or demand, and without set-off,
except as set forth in this Lease, the annual Fixed Rent payable in the monthly
installments of Fixed Rent as set forth above, in advance on the first day of
each calendar month during the Term by Term by (i) check sent to Landlord, P.O.
Box 8538-363, Philadelphia, PA  19171 or (ii) wire transfer of immediately
available funds to the account at Wachovia Bank, Salem NJ account no.
2030000359075 ABA #031201467; such transfer to be confirmed by Landlord’s
accounting department upon written request by Tenant.  All payments must include
the following information:  Building #125 and Lease #_____.   Such numbers shall
be provided by Landlord within a reasonable time following execution of this
Second Amendment.




5.

Tenant’s Proportionate Share.   From and after the Additional Premises
Commencement Date, Tenant’s Proportionate Share shall be 12.86%.




6.

Tenant Representations:  Tenant hereby confirms that (i) the Lease is in full
force and effect and Tenant is in possession of the Original Premises; (ii)
  there are no defaults by Landlord under the Lease, (iii) Tenant’s security
deposit is $7,305.96; and (iv)   the Base Year for the Original Premises and
  for the Additional Premises is 2006.




7.

Brokerage Commission

Landlord and Tenant mutually represent and warrant to each other that they have
not dealt, and will not deal, with any real estate broker or sales
representative in connection with this proposed transaction except for John Behm
of CRESA Partners.   Each party agrees to indemnify, defend and hold harmless
the other and their directors, officers and employees from and against all
threatened or asserted claims, liabilities, costs and damages (including
reasonable attorney’s fees and disbursements) which may occur as a result of a
breach of this representation.




8.

Binding Effect.  Except as expressly amended hereby, the Lease remains in full
force and effect in accordance with its terms.  





2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this agreement on the
date first above written.




 

 

LANDLORD:

 

 

BRANDYWINE OPERATING PARTNERSHIP, L.P.

WITNESS:

 

By:

Brandywine Realty Trust, its general partner

 

 

 

 

//SIGNED//David Palasso

 

By:

//SIGNED//Philip M. Schenkel

 

 

Name:

Philip M. Schenkel

 

 

Title:

Regional Vice President

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

CLINFORCE, INC

ATTEST:

 

 

 

 

 

 

 

 

 

By:

//SIGNED//Tony Sims

 

 

Name:

Tony Sims

 

 

Title:

President

 





3




--------------------------------------------------------------------------------




EXHIBIT “A”

SPACE PLAN

[cross1060002.gif] [cross1060002.gif]




















4




--------------------------------------------------------------------------------

EXHIBIT “B”

LANDLORD’S WORK

[cross1060004.gif] [cross1060004.gif]











5




--------------------------------------------------------------------------------




EXHIBIT “C”










Tenant: ClinForce, Inc.

Premises: Suites 200 and 205, 321 Norristown Rd., Ambler, PA

Square Footage: 7,718







CONFIRMATION OF LEASE TERM







THIS MEMORANDUM is made as of the ___ day of _________,  2006, between
BRANDYWINE OPERATING PARTNERSHIP, L.P., a Delaware limited partnership, with an
office at 555 East Lancaster Ave., Suite 100, Radnor PA 19087 ("Landlord") and
CLINFORCE, INC. with its principal place of business at 4815 Emperor Blvd.,
Durham, NC 27713 ("Tenant"), who entered into a lease dated for reference
purposes as of ___________ __, 2006, covering certain premises located at
 Suites 200 and 205, 321 Norristown Rd., Ambler, PA.  All capitalized terms, if
not defined herein, shall be defined as they are defined in the Lease.




1.

The Parties to this Memorandum hereby agree that the date of ______________,
200_ is the "Commencement Date" of the Term and the date ___________________ is
the expiration date of the Lease.




2.

Tenant hereby confirms the following:




(a)

That it has accepted possession of the Premises pursuant to the terms of the
Lease;




(b)

That the improvements, including the Landlord Work, required to be furnished
according to the Lease by Landlord have been substantially completed;




(c)

That Landlord has fulfilled all of its duties of an inducement nature or is
otherwise set forth in the Lease;




(d)

That there are no offsets or credits against rentals, and the $7,305.96 Security
Deposit has been paid as provided in the Lease;




(e)

That there is no default by Landlord or Tenant under the Lease and the Lease is
in full force and effect.




              3.        Landlord hereby confirms to Tenant that its Building
Number is 125 and its Lease Number is _______.  This information must accompany
each Rent check or wire payment.




4.       Tenant’s Notice Address is:

Tenant’s Billing Address is:




 

ClinForce, Inc.

 

 

 

4815 Emperor Blvd.

 

 

 

Durham, NC 27713

 

 

 

Attn: Maria Phillips

 

Attn:

 

 

Phone No.

919-433-3830

 

Phone No.:

 

 

Fax No.

919-433-2099

 

Fax No.:

 

 

E-mail:

mphillips@clinforce.com

 

E-mail:

 




5.       This Memorandum, each and all of the provisions hereof, shall inure to
the benefit, or bind, as the case may require, the parties hereto, and their
respective successors and assigns, subject to the restrictions upon assignment
and subletting contained in the Lease.





6




--------------------------------------------------------------------------------




 

 

 

 

WITNESS:

 

LANDLORD:

 

 

BRANDYWINE OPERATING PARTNERSHIP, L.P.

 

 

By:

Brandywine Realty Trust,

 

 

 

its general partner

 

 

 

 

 

 

By:

 

 

 

 

 

WITNESS:

 

TENANT:

 

 

CLINFORCE, INC.

 

 

 

 

 

 

 

 

 

 

By:

//SIGNED//Tony Sims








7


